Proceeding pursuant to CPLR article 78 to review a determination of respondent New York State Liquor Authority, dated April 4, 1984, which, after a hearing, (1) held that petitioner violated New York State Liquor Authority Rules, rule 36 (1) (o) (9 NYCRR 53.1 [o]), and (2) suspended the petitioner’s license to sell alcoholic beverages for a total of 30 *865days, 10 days to be served forthwith and 20 days to be deferred, and imposed a $500 bond claim.
Determination confirmed and proceeding dismissed on the merits, with costs.
There is substantial evidence in the record supporting the hearing officer’s finding, which was subsequently adopted by the respondent State Liquor Authority, that petitioner refused to appear for an inquiry at the offices of the State Liquor Authority on two scheduled dates, in violation of New York State Liquor Authority Rules, rule 36 (1) (o) (9 NYCRR 53.1 [o]).
Further, the penalty imposed was not so disproportionate, under all the circumstances herein, as to be shocking to one’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222, 237).
We have considered the other contentions raised by petitioner and find them to be without merit. Titone, J. P., Thompson, O’Connor and Fiber, JJ., concur.